Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-3, 6-8, 11 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4, 11 and 16 of U.S. Patent No. 10925073.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 4, 11 and 16 of Patent No.10925073 contain every elements of claims 1-3, 6-8, 11 and 12 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Futagi et al (US 9787427, “Futagi”).
	Re claims 1 and 6, Futagi discloses a terminal device  comprising a processor (figure 6, element 108) and a transceiver (figure 6, elements 102 and 114) for determining a first transmission format for sending data to be sent (column 7, lines 60-65); and sending, by the terminal device according to the first transmission format, the data to be sent to a network device (column 7, lines 60-65), wherein the first transmission format comprises at least one of the followings: a first modulation manner, a first code rate (column 7, lines 60-65), a first transport block size (TBS), a first modulation coding level, or a first physical resource block (PRB) size, wherein determining, by the terminal device, the first transmission format for sending the data to be sent comprises: determining, by the terminal device, the first transmission format according to at least one of: pre-configured multiple transmission formats (figure 1, CQI table); or a bearer of the data to be sent.
	Re claims 2 and 7, Futagi discloses determining the first transmission format according to a bearer of the data to be sent and a third correspondence, wherein the third correspondence is to indicate a correspondence between multiple transmission formats (CQI table) and multiple bearers (data channel and control channel, column 4, lines 63-67; column 7, lines 50-59).
	Re claim 11, Futagi discloses a network device comprising a processor and a transceiver (a base station implicitly discloses a processor and a transceiver) for receiving the data sent by a terminal device by determining a first transmission format for receiving data to be received (column 7, lines 60-65), wherein the first transmission format comprises at least one of the followings: a first modulation manner, a first code rate (column 3, lines 45-48), a first transport block size (TBS), a first modulation coding level, or a first physical resource block (PRB) size.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Futagi in view of Liu et al (US 20170063503, “Liu”).
	Re claims 3, 8 and 12, Futagi discloses all of the limitations of the base claim, but fails to disclose receiving configuration information of the network device, wherein the configuration information is to indicate at least one of the followings: the pre-configured multiple transmission formats; the pre-configured position of the uplink available resource; the pre-configured size of the uplink available resource; or the pre-configured reference code rate of the uplink data. However, Liu disclose receiving the pre-configured size of the uplink available resource (receiving the scheduling and resource allocation (paragraph [0105], lines 2-5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futagi with Liu for the benefit of providing reliable data communication by scheduling available resources. 
	Re claims 4 and 9, the modified system of Futagi implicitly discloses receiving the configuration information sent by the network device via physical layer signaling (paragraph [0105], lines 2-5 of Liu).
	
Claims 5, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Futagi in view of Au et al (US 20160353453, “Au”).
		Re claims 5, 10 and 13, Futagi discloses all of the limitations of the base claim, but fails to disclose a terminal device and a network device used in a grant free transmission. However, Au discloses a UE and a network device used in grant free transmission (paragraphs [0063] and [0064]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Futagi with Au for the benefit of reducing latency in communications to improve reliability requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467